                  Case 20-01004-LMI      Doc 4     Filed 01/15/20    Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                 www.flsb.uscourts.gov

In re:                                                      Chapter 7

MP DIAGNOSTICS, INC.,                                       Case No.: 18-10450 -LMI
MP DIAGNOSTICS, LTD.,                                       Jointly Administered
      Debtors.
______________________________________/

DREW M. DILLWORTH, as Chapter 7                             Adv. Pro. No. 20-01004-LMI
Trustee,

         Plaintiff,
v.

1st PARKING USA, INC., a
Florida corporation,

         Defendant.
                                               /

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that true and correct copies of the documents listed below were

served as follows: (a) based on the Court docket, by transmission of Notices of Electronic Filing

(“NEF”) generated by CM/ECF on the date the documents were entered on the court docket, to

those parties registered to receive NEF in this case, and (b) by First Class Mail postage prepaid

on January 15, 2020 to 1st PARKING USA, INC., c/o Vincente Gonzalez, Registered Agent,

2705 SW 187 Avenue, Miramar, FL           33029; and to 1st PARKING USA, INC., c/o Carlos

Cordero, VP, 390 NE 116 Street, Miami, FL 33161:

         1. Adversary Complaint [ECF No. 1];

         2. Summons and Notice of Pretrial/Trial in an Adversary Proceeding [ECF No. 2]; and,

         3. Order Setting Filing and Disclosure Requirements for Pretrial and Trial [ECF No. 3].
                Case 20-01004-LMI       Doc 4    Filed 01/15/20   Page 2 of 2




          DATED: January 15, 2020.

                                     Respectfully submitted,

                                       /s/ Drew M. Dillworth, Esq.
                                     Drew M. Dillworth
                                     Florida Bar No. 0167835
                                     ddillworth@stearnsweaver.com
                                     STEARNS WEAVER MILLER
                                     WEISSLER ALHADEFF & SITTERSON, P.A.
                                     Museum Tower, Suite 2200
                                     150 West Flagler Street
                                     Miami, Florida 33130
                                     Telephone:    (305) 789-3200
                                     Facsimile:    (305) 789-2688

                                     COUNSEL FOR TRUSTEE




#8076363 v1
